DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,045,688. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a tag coupled to a golf club sensor, microcontroller and transceiver.
Claims 1, 6 and 11 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 9 of co-pending Application No. 17/080,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a tag coupled to a golf club sensor, microcontroller and transceiver.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 7 and 12, the expressions “a hollow cavity in the base of the tag”, “the golf grip” and “the pressure wave” lack antecedent basis. 
Regarding claims 3, 8 and 13, the expressions “the firmware” and “the probability” lack antecedent basis. It is not clear what applicant is considered to be “a wide variance of golf swings”. What is encompassed in this “wide variance”?
Regarding claims 11-15, it is not clear what method steps are being recited since the preamble of the claims indicate that the claims are to be method claims but the content of the claims appear to only disclose structures.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “hollow cavity” as recited in claims 2, 7 and 12 must be shown or the feature canceled from the claims.  The “wide variance of golf swings” as recited in claims 3, 8 and 13 must be shown or the feature canceled from the claims.  The “internet” as recited in claims 4, 5, 9, 10, 14 and 15 must be shown or the feature canceled from the claims. A flow chart to show the method steps of method claims 11-15 need to be included. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meadows et al. (International Publication Number WO 2011/057194).
Meadows discloses a tag (200) coupled to a golf club comprising: a plurality of sensors (for example: 220,225,230,235,243), each configured to output a signal based on a detected movement of the golf club; a microcontroller (205) configured to compare each of the plurality of sensor outputs to stored reference sensor output values; and, a transceiver (165) configured to transmit data corresponding to the sensor outputs to a device remote from the tag based on the comparison performed by the microcontroller (as disclosed in claim 1, all the recited features are included. See also all Figures).
Regarding method claim 11, all the recited structures are disclosed by Meadows as discussed above. During normal use and operation of the Meadows reference, the method steps as recited are inherently performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows.
Meadows discloses the invention as recited above but does not explicitly disclose if the tag includes a hollow cavity in the base and being mounted on the golf grip. However in last section of page 8 and page 9 lines 1-8, Meadows discloses that a piezo vibration damper could be incorporated into the system/tag to convert mechanical motion and vibration into electrical energy; and the reference teaches that the microcontroller (205) processes and analyzes analog waveform signal profile outputs from the sensors to determine if the output matches a pattern of data indicating a club swing and a ball strike (see page 8 lines 3-7). See also all Figures in the reference. It would have been obvious to one of ordinary skill in the art to substitute tag of Meadows with a tag means that include a hollow cavity in the base as recited in the instant application to use a known alternative wave recording means to indicate a ball strike.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows.
Meadows in claims 16-18 discloses tag including a microcontroller that compute a ball strike. Page 8 lines 9-13 discloses that the tag (200) is capable of self-learn (this is considered as adaptive machine learning algorithm) as recited. Page 17 lines 10-24 discloses multiple locations of a golf club during a golf swing. Figures 10-11 disclose multiple club locations with ball strike indication (club upright, club horizontal, club inverted). Since all the recited structures of the claims are disclosed in the reference, all the recited features of the claims are considered as obviously being met.

Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows in view of Bentley et al. (US Patent Application Publication No 2015/0154452).
Meadows discloses the invention as recited above but does not explicitly disclose an internet connected to the transceiver for accessing records indicative of past performance of a golfer and a remote host database. Bose discloses the concept of storing past performance of a golfer and transmitting information via internet (see paragraphs 25-26, 118, 137). Paragraphs 41 and 118 disclose the use of a remote database.  It would have been obvious to one of ordinary skill in the art before the effective filing to provide internet in order to allow equipment manufactures to determine for a given user what sporting equipment will work best and what equipment to suggest as disclosed in paragraph 126 of the Bentley reference. 

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boscha (US Patent Publication Number 2006/0029916) discloses a tag (340) comprising microcontroller (see paragraph 36), a plurality of sensors (see paragraph 36), transceiver (see Figure 1 and paragraph 30). 

Claims 1, 6 and 11 can be rejected under 102 rejection with Meadows et al. (US Patent Publication Number 20130095939). Meadows discloses a tag (200) coupled to a golf club comprising: a plurality of sensors (for example: 220,225,230,235,243), each configured to output a signal based on a detected movement of the golf club; a microcontroller (205) configured to compare each of the plurality of sensor outputs to stored reference sensor output values; and, a transceiver (165) configured to transmit data corresponding to the sensor outputs to a device remote from the tag based on the comparison performed by the microcontroller (as disclosed in claim 1, all the recited features are included. See also all Figures). Regarding method claim 11, all the recited structures are disclosed by Meadows as discussed above. During normal use and operation of the Meadows reference, the method steps as recited are inherently performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711